[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On July 3, 2000, this court conducted an evidentiary hearing concerning a custody action in the above-entitled case. The court determines that this court must stay the exercise of jurisdiction in this matter under the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA),P.A. 99-185, P.A. 00-49, and P.A. 00-191.
The UCCJEA, effective July 1, 2000, mandates, in § 17 ofP.A. 99-185, chat a court of this state shall not exercise jurisdiction in a matter concerning custody of a minor child if at the time of the commencement of the proceeding in this state a similar proceeding has been commenced in a court of another state with laws similar to § 12, 13, or 14 of P.A. 99-185. The UCCJEA specifically defines "child custody proceeding" to include a paternity proceeding where custody of the child is in issue, P.A. 99-185 § 2(3). Also, the UCCJEA specifically defines "commencement" to mean "the filing of the first pleading in a proceeding," P.A. 99-185, § 2(5)
The court finds that a paternity action, wherein custody of the child who is the subject of the custody action in this court is in issue, was commenced, under this definition, on May 8, 2000, in the Family Court of the First Circuit of Hawaii, Child Support Enforcement Agency v. Notoa, FC-P No. 00-1-0498. The custody action before this court in Connecticut was commenced, under this definition, on June 21, 2000.
This court has communicated with the appropriate Hawaii court and CT Page 8303 determined that Hawaii has also adopted laws substantially similar to our UCCJEA, in particular PA 99-185, § 12. This court, therefore, has decided, pursuant to PA 99-185, § 17(b) to stay the Connecticut proceeding and to decline to exercise jurisdiction unless and until the Hawaii proceeding is terminated or stayed because that court has determined that Connecticut is a more convenient forum.
The present action is stayed pending a determination of appropriate forum by the Hawaii Court.
Sferrazza, J.